—In an action, inter alia, to determine title to real property, the plaintiff appeals from so much of an order of the Supreme Court, Rockland County (Meehan, J.), dated March 30, 1999, as denied his motion to consolidate the instant action with a summary eviction proceeding commenced against him in the Justice Court of the Town of Clarkstown entitled Matter of Rockland Consulting & Mgt. Corp. v Varnakov.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the plaintiff’s motion to consolidate this action with a summary eviction proceeding commenced against him in the Justice Court of the Town of Clarkstown by the defendant Rockland Consulting and Management Corp. (see, CPLR 602 [b]; Stein v Waldbaum’s Supermarket, 222 AD2d 575; Cohen v Goldfein, 100 AD2d 795). O’Brien, J. P., Sullivan, Gold-stein and Feuerstein, JJ., concur.